Appeal by the defendant from a judgment of the County Court, Westchester County (Stolarik, J.), rendered January 4, 1985, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion, which was to suppress identification evidence.
Ordered that the judgment is affirmed.
*636Our examination of the suppression hearing minutes and the photographic array confirms the conclusion reached by the County Court that neither the array nor the procedure used in the identification process was suggestive. We find that the array was not so arranged that the witness’ attention was drawn to only one subject (see, People v Dubois, 140 AD2d 619, 622). In any event, based on the complainant’s ability to view the defendant face-to-face, under good lighting, for approximately five minutes during the course of the commission of the crime, it is our opinion that there was a sufficient independent basis for the complainant’s in-court identification of the defendant as the perpetrator. Thus, the issue of identification hinged upon the reliability of the complainant’s observations and the credibility of his identification testimony, both matters properly left for jury resolution (see, People v Dukes, 97 AD2d 445). We find no basis to disturb the jury’s verdict on identification grounds.
We have examined the defendant’s remaining contentions, including those raised in his pro se supplemental brief, and find them to be without merit. Kunzeman, J. P., Kooper, Harwood and Rosenblatt, JJ., concur.